DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
It is acknowledged that claims 1-23 were canceled and claims 24-44 were added in a preliminary amendment filed on 02/11/2020.
Claims 24-44 are pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 24, 25, 26, 31, 32, 33, 38, 39, 40 rejected on the ground of non-provisional non-statutory double patenting as being unpatentable over claims 1, 7 and 13 of U.S. Patent No. 10606826. Although the claims at issue are not identical, they are not patentably distinct from each other because they merely replace  or omit limitations that are obvious variants indicated by the underlined or crossed-out portions respectively shown below.  It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the claims of the instant Application using slightly different wording, combination and sub combinations for the purpose to of extending an intentional usage for his/hers invention.  It is 
Instant Application 16/788301
U.S. Patent No. 10606826
Claims 24, 31 and 38 recite:
maintaining a preserved data structure in persistent storage that is used to build a temporary data structure in a memory of the computing system during initialization of the computing system, wherein the temporary data structure represents computational resources in the computing system that are processed during computing system operations, wherein the temporary data structure is rebuilt from the preserved data structure during the initialization; 












processing the preserved data structure and the temporary data structure to determine whether the preserved data structure includes at least one anomaly that would result in rebuilding the temporary data structure with an error; 
From claim 26, 33, 40:

From claim 25, 33, 39: 
{processing information on the preserved data structure and information on the temporary data structure having the anomaly to determine modifications to correct the 

and using information on the at least one anomaly to correct the preserved data structure.

maintaining a preserved data structure in persistent storage that is used to build a temporary data structure in a memory of the computing system during initialization of the computing system, wherein the temporary data structure represents computational resources in the computing system that are processed during computing system operations, wherein the temporary data structure is rebuilt from the preserved data structure during the initialization, 




determining an anomaly that would result in rebuilding the temporary data structure with an error 


 
processing information on the preserved data structure and information on the temporary data structure having the anomaly 

and processing the determined modifications to correct the preserved data structure.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 24, 25, 27, 30, 31, 32, 34, 37, 38, 39, 41, 44 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brannock et al. (US 20030066062 A1).
Regarding claim 24, Brannock et al. (US 20030066062 A1) teaches:
maintaining a preserved data structure in persistent storage that is used to build a temporary data structure in a memory of the computing system during initialization of the computing system, wherein the temporary data structure represents computational resources in the computing system that are processed during computing system operations, wherein the temporary data structure is rebuilt from the preserved data structure during the initialization, at least by (paragraph [0026] 
processing the preserved data structure and the temporary data structure to determine whether the preserved data structure includes at least one anomaly that would result in rebuilding the temporary data structure with an error, at least by (paragraph [0071] “the data integrity check may comprise a bit-by-bit comparison check between the newly written file image and its source, a checksum comparison, or another type of file integrity check that is well-known in the art”, paragraph [0074] “in the event of a system anomaly, the headers of the various files can be checked to determine which state each of the files were in when the system anomaly occurred”)
using information on the at least one anomaly to correct the preserved data structure, at least by (paragraph [0074] “In the event of a system anomaly, the headers of the various files can be checked to determine which state each of the files were in when the system anomaly occurred. This provides a recovery path that enables the file update process to be resumed where it was left off until the file updates are successfully completed.”)


As per claim 25, claim 24 is incorporated and Brannock further discloses:
processing information on the preserved data structure and information on the temporary data structure having the anomaly to determine modifications to correct the preserved data structure; and processing the determined modifications to correct the preserved data structure, at least by (paragraph [0074] “In the event of a system anomaly, the headers of the various files can be checked to determine which state each of the files were in when the system anomaly occurred. This provides a recovery path that enables the file update process to be resumed where it was left off until the file updates are successfully completed.”)
As per claim 27, claim 24 is incorporated and Brannock further discloses:
wherein to determine whether the preserved data structure includes at least one anomaly that would result in rebuilding the temporary data structure with an error comprises: determining multiple entries in the preserved data structure indicated to build an entry in the temporary data structure, wherein to correct the preserved data structure is to remove one of the multiple entries indicated to build the entry in the temporary data structure, at least by (paragraph [0074] “In the event of a system anomaly, the headers of the various files can be checked to determine which state each of the files were in when the system anomaly occurred. This provides a recovery path that enables the file update process to be resumed where it was left off until the file updates are successfully completed.” Such states, would indicate the files that have been successfully updated and files that have not completed the update, which allows 
As per claim 30, claim 27 is incorporated and Brannock further discloses:
wherein the determining the entry of the multiple entries in the preserved data structure is performed for each entry in the temporary data structure built from the preserved data structure, at least by (paragraph [0074] “In the event of a system anomaly, the headers of the various files can be checked to determine which state each of the files were in when the system anomaly occurred. This provides a recovery path that enables the file update process to be resumed where it was left off until the file updates are successfully completed.”)
Claims 31, 32, 34 and 37 recite equivalent claim limitations as claims 24, 25, 27 and 30 above, except that they set forth the claimed invention as a system; and Claims 38, 39, 41 and 44 recite equivalent claim limitations as claims 24, 25, 27 and 30 above, except that they set forth the claimed invention as a method, as such they are rejected for the same reasons as applied hereinabove. 
Allowable Subject Matter
Claims {26, 28, 29}, {33, 35, 36}, {40, 42, 43) are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS TRUONG whose telephone number is (571)270-3157.  The examiner can normally be reached on Monday - Friday 7:00 am - 3:30 pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jail can be reached on 571-270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DENNIS TRUONG/Primary Examiner, Art Unit 2152